Citation Nr: 0909546	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  99-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney At 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the Veteran's 
previously denied claim of entitlement to service connection 
for a chronic psychiatric disability on the basis of his 
submission of new and material evidence and denied the claim 
on the merits, to include denial of service connection for 
PTSD.

In October 2002, the Veteran testified at a personal hearing 
before a Veterans Law Judge from the Board.  A copy of the 
transcript of that hearing is of record.  Thereafter, the 
case was remanded in January 2004 and July 2005 for 
evidentiary and procedural development.  In a May 2005 
letter, the Board notified the Veteran that the Veterans Law 
Judge who conducted the October 2002 hearing was no longer 
employed by the Board and informed him of his right to 
another Board hearing.  In December 2005, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

In April 2006, the case was referred to a physician 
associated with the Veterans Health Administration for a 
review of the pertinent record, a definitive psychiatric 
diagnosis, and a nexus opinion of how the diagnosis related 
to the Veteran's period of active duty.  The requested 
opinion was rendered in April 2006 and the Veteran, via his 
representative, reviewed the opinion and thereafter, in July 
2006, submitted a waiver of review by the agency of original 
jurisdiction, consenting to the referral of the appeal to the 
Board for immediate adjudication.  This case was then 
returned to the Board in August 2006.

In a September 2006 decision, the Board reopened and denied 
the claim for service connection for PTSD on the merits 
following a de novo review of all the evidence, both old and 
new.  The Veteran appealed the September 2006 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2007 Joint Motion for Remand, the 
Court vacated and remanded the part of the September 2006 
Board decision that denied service connection for PTSD to the 
Board for readjudication.  In March 2008, the Board remanded 
the claim for additional development and readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.

In the March 2008 Remand, the Board instructed the RO to 
readjudicate the Veteran's claim of entitlement to service 
connection for PTSD on the basis of all the evidence on file 
and all governing legal authority.  If the benefit sought on 
appeal was not granted, the Veteran and his attorney were to 
be provided with a supplemental statement of the case (SSOC) 
which should include a summary of the evidence and the law 
and regulations considered pertinent to the issue currently 
on appeal.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998).

In May 2008, the RO associated additional evidence with the 
file consisting of VA treatment records dated from December 
2004 to May 2008.  This additional new evidence is clearly 
pertinent to the Veteran's claim on appeal.  The Board has 
reviewed the SSOC issued by the RO in November 2008.  This 
pertinent new evidence was not reviewed or discussed by the 
RO.  Statements submitted by the Veteran and his attorney 
also do not include a waiver of agency of original 
jurisdiction review of this evidence.  Thus, while regretting 
the additional delay in this case, the Board has no 
alternative but to remand this matter to the AMC/RO for 
consideration of the additional evidence received, in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2008).  
Appropriate action should be taken to ensure that the AMC/RO 
readjudicates the Veteran's claim of entitlement to service 
connection for PTSD on the basis of all the evidence on file. 

In this case, the Veteran contends that he currently suffers 
from PTSD, as a result of events during his active military 
service.  Diagnoses of PTSD must be rendered in accordance 
with the diagnostic criteria for the condition set forth in 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM) (2008).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  
If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

He served in the United States Army as a rocket artillery 
crewman from June 1962 to May 1964.  He was initially 
stationed stateside, but from December 1962 to May 1964, he 
served in the Federal Republic of Germany.  He did not 
participate in combat against enemy forces.  His service 
personnel records show that he received a proficiency score 
of "excellent" for his military performance from June 1962 
to December 1962.  In December 1962, he was transferred from 
duty in the United States to a duty station in Germany. 
Thereafter, for the period from December 1962 to his 
discharge under honorable conditions in May 1964, he received 
an "unsatisfactory" proficiency rating.  According to his 
personnel records, the Veteran was found to have engaged in 
willful misconduct after he got intoxicated on alcohol and 
then instigated fights over racial issues.  Other problems 
included assaulting a German civilian, being absent from his 
duty station, dereliction of duty, and not obeying a lawful 
order. 

Additional service personnel records reflect that in March 
1964 he was reduced in rank from an E-3 to an E-2.  In a 
March 1964 statement (DA Form 19-24), it was noted that the 
Veteran came in drunk a few nights and would cause trouble by 
arguing with another man about his race.  It was further 
reported that on at least two occasions, the Veteran caused a 
near race riot by this behavior.  A March 1964 "Elimination 
of Unsuitable Enlisted Personnel" memoranda recommended that 
the Veteran be discharged from service prior to the 
expiration of his three-year term for failure to conform to 
the standards and behavior pattern required of a soldier.  
"Counseling, reprimands and four Article 15's have failed to 
influence him. [the Veteran] continues to act deliberately in 
a manner detrimental to the rest of his section and the Army.  
His dress is sloppy, his attitude toward work is negative, 
and he holds his superiors in contempt."

Service treatment records show that he had a normal 
psychiatric evaluation on his entrance examination in June 
1962.  A treatment report dated in January 1963 shows that he 
injured his right hand in a fight in December 1962 while 
stationed at Barton Barracks in the Federal Republic of 
Germany.  His service personnel records reflect that he 
received several disciplinary actions for alcoholic 
intoxication, poor observance of his military duties, 
disruptive behavior, assaulting a German citizen, and 
deliberately provoking racial arguments with other soldiers.  
The September 1963 report of a psychiatric evaluation shows 
that he did not have any psychiatric disorder, 
notwithstanding his episodes of drunkenness with disciplinary 
problems and drinking problems.  In a January 1964 
psychiatric evaluation it was noted that the Veteran admitted 
to a history of excessive drinking, including an incident 
prior to service when he became drunk in his junior year of 
high school, argued with the school principal, quit high 
school, and thereafter immediately enlisted into the Army.  
During the evaluation, the Veteran related in a logical and 
coherent manner, manifesting no signs of psychiatric illness.  
On separation examination in May 1964, he was deemed to be 
psychiatrically normal and denied having nervous trouble, a 
drinking habit, or depression on his medical history 
questionnaire.

Post-service VA, private, and SSA medical records dated from 
1972 to 2005 reflect that the Veteran was treated for 
numerous mental disorders, including chronic alcoholism, 
substance abuse, adjustment, disorder, bipolar disorder, 
major depression, PTSD, and depression, with a mixed 
personality disorder with anti-social, schizotypal, and 
paranoid features.  Multiple PTSD diagnoses provided by 
private physicians as well as a VA psychologist attributed 
the Veteran's claimed PTSD disability to the Veteran's 
account of being victimized during active service because of 
his race.  The records relate many post-service incidents of 
anti-social behavior exhibited by the Veteran and reflect 
that he was obsessed with racial issues.

In a June 1999 VA mental disorders examination report, with a 
July 1999 addendum, the psychiatrist indicated that although 
the Veteran complained of racial discrimination while in 
service, which he felt led to PTSD, his complaints did not 
reach the level to qualify for PTSD.

In his October 2002 and December 2005 hearing testimony, and 
in various written accounts presented in support of his 
claim, the Veteran alleged that he was exposed to the 
following stressors during his period of active service:  1.) 
While stationed in the Federal Republic of Germany in 
December 1962, the Veteran was subjected to racial taunting 
by two white members of his unit, who called him racial slurs 
and threatened to lynch him.  The Veteran stated that he had 
no problems with alcohol prior to service, but that the 
racial abuse he endured in service caused him to start 
drinking heavily.  2.) The Veteran referred to a witness 
named H. M. who served with him in his unit and witnessed the 
Veteran being subjected to abuse on account of his race.  
According to the Veteran, Mr. M. also had a German girlfriend 
who was killed when she got decapitated in an accident.  The 
Veteran did not indicate that he actually witnessed this 
incident.  The Veteran stated that he maintained contact with 
Mr. M., but that the witness now suffers from Alzheimer's 
disease.  3.) The Veteran stated that he knew a cook named 
"Lucky" who beat his girlfriend or spouse to death with a 
frying pan. (The Veteran did not indicate that he actually 
witnessed this incident.)  4.) The Veteran stated that he saw 
a sergeant shoot two enlisted men in a non-fatal shooting for 
inciting a race riot in Germany during service.  Three 
enlisted men called the Veteran a racial slur, but the 
Veteran was blamed for instigating the race riot. Although he 
knew of several witnesses who would attest to this, with the 
exception of Mr. M., he was unable to locate any of them even 
with the assistance of a private investigator.  5.) The 
Veteran reported that he experienced a high level of 
emotional stress during military service while handling 
nuclear warheads as a rocket artillery crewman.

In an April 2006 opinion, a VHA medical expert reported that 
he had reviewed the Veteran's medical history contained 
within his claims file, including the medical reports 
presenting a diagnosis of PTSD linked to the Veteran's self-
instigated racially-motivated incidents in service.  Based on 
his overview of the assembled record of the Veteran's 
psychiatric and social history, the medical expert determined 
that the Veteran's definitive psychiatric diagnosis was 
polysubstance dependence on Axis I, and antisocial 
personality disorder on Axis II.  The medical expert 
presented the following commentary:

"To make a diagnosis of post-traumatic stress disorder, in 
my opinion, requires that the (Veteran) is victimized by the 
trauma, and if (he) is inciting fights and inciting incidents 
like (the racial incidents noted in service), in my opinion 
that does not meet stressor criteria for PTSD.  I do not see 
that the (Veteran) has PTSD.  I do not see that the (Veteran) 
suffers post-traumatic stress disorder based on anything that 
happened in service.  If he instigated fights and got into 
trouble in this regard, that, in my opinion, does not meet 
stressor criteria because he chose to instigate it; and in 
that sense, I do not feel that the (Veteran) meets criteria 
for post-traumatic stress disorder.  Again, I feel the most 
likely diagnoses in this case are polysubstance dependence 
and antisocial personality disorder."

In the present case, the Veteran's military records clearly 
establish that he did not serve in combat.  His multiple PTSD 
diagnoses are predicated on racial incidents which he claims 
were precipitating stressors.  Other stressors have not been 
verified by any objective documentation received or have not 
been verified due to the lack of information provided by the 
Veteran despite several requests for additional information 
by VA.

The Board observes that in the October 2007 Joint Motion for 
Remand the parties agreed that the VA failed to provide an 
adequate statement of reasons and bases for its denial of 
service connection for PTSD.  It was indicated that the Board 
did not address the inconsistencies between the standard used 
to determine the sufficiency of the Veteran's stressors in 
the VHA medical expert opinion and in the DSM-IV, as the VHA 
examiner opined that the Veteran's claimed stressors could 
not be stressors because they were the result of his 
instigation and the DSM-IV does not reveal any criterion 
which requires a stressor to be independent of instigation by 
the Veteran.

In a November 2008 Administrative Decision, the RO noted that 
Veteran's contention that he witnessed a sergeant shoot two 
enlisted men for inciting a race riot in Germany during 
service.  The Veteran's service records were noted to contain 
a March 1964 report that detailed that the Veteran came in 
drunk a few nights and would cause trouble by arguing with 
another man about his race, causing a near race riot by this 
on at least two occasions.  The RO found that the Veteran's 
conduct involved deliberate or intentional wrongdoing with 
the knowledge of, or wanton reckless disregard of, its 
probable consequences.  The Veteran's conduct in March 1964 
was determined to be in and of itself the proximate cause of 
his claimed stressful experience; therefore, VA disqualified 
the incident from qualifying as a stressor because of the 
Veteran acted wrongfully in instigating the riot and such 
instigation was of willful misconduct.  An injury or disease 
incurred during active service is not deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  In an additional November 2008 memo, 
the RO made a formal finding that there was a lack of 
information required to corroborate stressors associated with 
the Veteran's claim for service connection for PTSD.  The 
RO's efforts to obtain information and verify the Veteran's 
stressors were carefully documented in this memo. 

The Board observes that in the October 2007 Joint Motion for 
Remand the parties also agreed that the medical evidence was 
insufficient to decide the Veteran's claim and indicated that 
a further VA examination should be scheduled following an 
initial determination assessing which potential stressors, if 
any, were found to be the result of willful misconduct.  VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  As instructed in the October 
2007 Joint Motion, the AMC/RO should arrange for the Veteran 
to undergo VA PTSD examination at an appropriate VA medical 
facility to determine the nature and etiology of his claimed 
PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran is to be afforded a VA 
medical examination by a physician in the 
specialty of psychiatry.   The purpose of 
such examination is to ascertain the 
nature and etiology of the Veteran's 
claimed PTSD.  Prior to the examination, 
the claims folder and a copy of this 
REMAND must be made available to the 
psychiatrist or psychologist who performs 
the evaluation, for review of the case.  A 
notation to the effect that the record and 
the REMAND were reviewed should be 
included in the report of the examiner.  
The examination is to include a review of 
the Veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing, must also be 
accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the Veteran has 
PTSD meeting the criteria of the DSM-IV, 
and, if so, whether it is at least as 
likely as not that the Veteran's PTSD is 
the result of any verified in-service 
event(s).  Such discussion must include 
the examiner's opinion as to the presence 
or absence of linkage between current 
symptoms of the Veteran and any verified 
stressor(s).  The Board notes that the 
objective evidence of record does not show 
that the Veteran engaged in combat with 
the enemy. While Veteran's claimed 
stressor that he was involved in    racial 
incidents with other servicemen was 
verified by documents in his service 
personnel records, the Board notes that VA 
has determined that this incident does not 
qualify as an in-service stressor due 
willful misconduct under 38 U.S.C.A. § 
105(a).  There is also no credible 
evidence that verified any of the 
Veteran's other claimed in-service 
stressors occurred.  The psychiatrist is 
reminded that service connection for PTSD 
requires a diagnosis of PTSD rendered in 
accordance with the DSM-IV as well as 
medical evidence of a link between current 
PTSD symptoms and a verified in-service 
stressor.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO must review the claims file and 
ensure that all appropriate development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the Veteran's 
claim of entitlement to service connection 
for PTSD on the basis of all the evidence 
on file and all governing legal authority.  
If the benefit sought on appeal is not 
granted, the Veteran and his attorney must 
be provided with a SSOC, which should 
include a summary of all of the evidence 
added to the record since the February 
2005 SSOC.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

